UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-13709 ANWORTH MORTGAGE ASSET CORPORATION (Exact name of registrant as specified in its charter) MARYLAND 52-2059785 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 1299 Ocean Avenue, Second Floor,Santa Monica, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310)255-4493 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): LargeAcceleratedFiler x AcceleratedFiler ¨ Non-Accelerated Filer ¨(Do not check if a smaller reporting company) SmallerReportingCompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x At November 3, 2015, the registrant had 100,355,287 shares of common stock issued and 100,105,195 shares outstanding. ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES FORM 10-Q INDEX Page PartI. FINANCIAL INFORMATION 1 Item1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of September 30, 2015 (unaudited) and December 31, 2014 1 Consolidated Statements of Operations for the three and nine months ended September 30, 2015 and 2014 (unaudited) 2 Consolidated Statements of Comprehensive Income (Loss) for the three and nine months ended September 30, 2015 and 2014 (unaudited) 3 Consolidated Statements of Stockholders’ Equity for the three months ended March 31, 2015, June 30, 2015 and September 30, 2015 (unaudited) 4 Consolidated Statements of Cash Flows for the three and nine months ended September 30, 2015 and 2014 (unaudited) 5 Notes to Unaudited Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item3. Quantitative and Qualitative Disclosures About Market Risk 45 Item4. Controls and Procedures 49 PartII. OTHER INFORMATION 51 Item1. Legal Proceedings 51 Item1A. Risk Factors 51 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item3. Defaults Upon Senior Securities 51 Item4. Mine Safety Disclosures 51 Item 5. Other Information 51 Item6. Exhibits 52 Signatures 55 ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES Part I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) September 30, December 31, (audited) ASSETS Agency MBS: Agency MBS pledged to counterparties at fair value $ $ Agency MBS at fair value Paydowns receivable $ $ Non-Agency MBS at fair value (including $545,861 and $155,311 pledged to counterparties at September 30, 2015 and December 31, 2014, respectively) Residential mortgage loans held-for-investment(1) - Residential real estate Cash and cash equivalents Restricted cash Interest and dividends receivable Derivative instruments at fair value Prepaid expenses and other Total Assets: $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Accrued interest payable $ $ Repurchase agreements Asset-backed securities issued by securitization trusts(1) - Junior subordinated notes Derivative instruments at fair value Dividends payable on Series A Preferred Stock Dividends payable on Series B Preferred Stock Dividends payable on Series C Preferred Stock - Dividends payable on common stock Accrued expenses and other Total Liabilities: $ $ Series B Cumulative Convertible Preferred Stock: par value $0.01 per share; liquidating preference $25.00 per share ($25,241 and $25,241, respectively); 1,010 and 1,010 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively $ $ Stockholders' Equity: Series A Cumulative Preferred Stock: par value $0.01 per share; liquidating preference $25.00 per share ($47,984 and $47,984, respectively); 1,919 and 1,919 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively $ $ Series C Cumulative Preferred Stock: par value $0.01 per share; liquidating preference $25.00 per share ($10,820 and $0, respectively); 433 and 0 shares issued and outstanding at September 30, 2015 and December 31, 2014, respectively - Common Stock: par value $0.01 per share; authorized 200,000 shares, 101,959 shares issued and 101,461 shares outstanding at September 30, 2015 and 109,972 shares issued and 109,234 shares outstanding at December 31, 2014, respectively Additional paid-in capital Accumulated other comprehensive income (loss) consisting of unrealized gains and losses ) Accumulated deficit ) ) Total Stockholders' Equity: $ $ Total Liabilities and Stockholders' Equity: $ $ The consolidated balance sheets include assets of consolidated variable interest entities (“VIEs”) that can only be used to settle obligations and liabilities of the VIEs for which creditors do not have recourse to the Company. At September 30, 2015 and December 31, 2014, total assets of the consolidated VIEs were $693 million and $0, respectively, and total liabilities were $642 million and $0, respectively. Please refer to Note 4, “Variable Interest Entities,” for further discussion. See accompanying notes to unaudited consolidated financial statements. 1 ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Interest and other income: Interest-Agency MBS $ Interest-Non-Agency MBS - 2 Interest-residential mortgage loans - - Income-rental properties Other interest income 11 10 31 31 Interest Expense: Interest expense on repurchase agreements Interest expense on asset-backed securities - - Interest expense on junior subordinated notes Net operating income Provision for loan losses 70 - - Net operating income after provision for loan losses Operating Expenses: Management fee to related party ) General and administrative expenses ) Total operating expenses ) Other (Loss) Income: (Loss) on sales of Agency MBS - ) - ) (Loss) on sales of Non-Agency MBS - - ) - (Loss) gain on interest rate swaps, net ) ) Gain (loss) on derivatives-TBA Agency MBS, net ) (Loss) gain on derivatives-Eurodollar Futures Contracts ) ) Recovery on Non-Agency MBS 7 37 13 Total other (loss) income ) ) Net (loss) income $ ) $ $ ) $ Dividend on Series A Cumulative Preferred Stock ) Dividend on Series B Cumulative Convertible Preferred Stock ) Dividend on Series C Cumulative Redeemable Preferred Stock ) - ) - Net (loss) income to common stockholders $ ) $ $ ) $ Basic (loss) earnings per common share $ ) $ $ ) $ Diluted (loss) earnings per common share $ ) $ $ ) $ Basic weighted average number of shares outstanding Diluted weighted average number of shares outstanding See accompanying notes to unaudited consolidated financial statements. 2 ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net (loss) income $ ) $ $ ) $ Available-for-sale Agency MBS, fair value adjustment ) Reclassification adjustment for gain on sales of Agency MBS included in net income - - Available-for-sale Non-Agency MBS, fair value adjustment ) (9 ) ) Reclassification adjustment for loss on sales of Non-Agency MBS included in net income - - 76 - Unrealized gains (losses) on derivatives ) Reclassification adjustment for interest expense on swap agreements included in net income Other comprehensive income Comprehensive (loss) income $ ) $ $ $ See accompanying notes to unaudited consolidated financial statements. 3 ANWORTH MORTGAGE ASSET CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (in thousands, except per share amounts) (unaudited) Series A Preferred Stock Shares Outstanding Series C Preferred Stock Shares Outstanding Common Stock Shares Outstanding Series A Preferred Stock Par Value Series C Preferred Stock Par Value Common Stock Par Value Additional Paid-In Capital Accum. Other Comp.
